FILED: MARCH 7, 2002
IN THE SUPREME COURT OF THE STATE OF OREGON
KRIS KAIN
and TRICIA BOSAK,
	Petitioners,
	v.
HARDY MYERS,
Attorney General,
State of Oregon,
	Respondent.
(SC S49111)
	En Banc
	On petition to review ballot title.
	Argued and submitted January 15, 2002.
	Margaret S. Olney, of Smith, Gamson, Diamond & Olney,
Portland, argued the cause and filed the petition for
petitioners.
	Erika Hadlock, Assistant Attorney General, Salem, argued the
cause for respondent.  Douglas F. Zier, Assistant Attorney
General, Salem, filed the answering memorandum.  With him on the
answering memorandum were Hardy Myers, Attorney General, and
Michael D. Reynolds, Solicitor General.
	GILLETTE, J.
	Ballot title referred to the Attorney General for
modification.







	

		GILLETTE, J.

		In this ballot title review proceeding, petitioners
challenge all aspects of the Attorney General's certified ballot
title for a proposed initiative measure, which the Secretary of
State has denominated as Initiative Petition 137 (2002).  We
review the Attorney General's certified ballot title to determine
whether it substantially complies with the requirements of ORS
250.035(2).  See ORS 250.085(5) (setting out standard of review).

		The proposed measure would bar all courts from
invalidating, enjoining, or otherwise preventing implementation
of voter-approved ballot measures.  The proscription would apply
even if the voter-approved measures were enacted in violation of
certain constitutional and other requirements, to which the
proposed measure refers as "technical" grounds.  The proposed
measure also would reinstate any measures invalidated on such
grounds in the two years preceding the date of the election at
which the proposed measure appears on the ballot.

		Petitioners' challenges have a single theme, and the
challenge to the caption is representative.  The caption of the
Attorney General's certified ballot title to the proposed measure
states:

"AMENDS CONSTITUTION: PROHIBITS COURTS
FROM INVALIDATING VOTER-APPROVED
BALLOT MEASURES BASED ON SPECIFIED
CONSTITUTIONAL DEFICIENCIES;
APPLIES RETROACTIVELY"



Petitioners attack the phrase, "based on specified constitutional
deficiencies," on the ground that it is under-inclusive and,
therefore, inaccurate.  Petitioners' point is well taken.  As we
have noted, the proposed measure includes, within its list of
"technical" grounds on which courts will not be able to
invalidate voter-approved ballot measures, a group of sub-constitutional grounds.  Those grounds include inaccuracies in
ballot titles or explanatory statements, and any "errors or
omissions" by elections officers.  The caption and all other
parts of the ballot title should reflect that fact.  None does. 
The matter must be referred to the Attorney General to correct
those defects.  ORS 250.085(8).

		Ballot title referred to the Attorney General for
modification.